USCA4 Appeal: 21-1555         Doc: 84          Filed: 12/15/2022   Pg: 1 of 52




                                                 PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 21-1555


        JACOB PFALLER, Administrator of the Estate of Danny Harold Pfaller,

                       Plaintiff - Appellee,

        v.

        DR. MARK AMONETTE, in his individual capacity,

                       Defendant - Appellant,

        and

        DR. LAURENCE SHU-CHUNG WANG, in his individual capacity,

                       Defendant.

        ------------------------------

        RIGHTS BEHIND BARS,

                       Amicus Supporting Appellee.


                                                  No. 21-1612



        JACOB PFALLER, Administrator of the Estate of Danny Harold Pfaller,

                       Plaintiff - Appellee,

        v.

        DR. LAURENCE SHU-CHUNG WANG, in his individual capacity,
USCA4 Appeal: 21-1555         Doc: 84      Filed: 12/15/2022   Pg: 2 of 52




                       Defendant - Appellant,

        and

        DR. MARK AMONETTE, in his individual capacity,

                       Defendant.

        ------------------------------

        RIGHTS BEHIND BARS,

                       Amicus Supporting Appellee.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Robert E. Payne, Senior District Judge. (3:19-cv-00728-REP)


        Argued: September 16, 2022                                 Decided: December 15, 2022


        Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


        Affirmed in part, reversed in part, and remanded by published opinion. Judge Wynn wrote
        the opinion, in which Judge Diaz joined. Judge Wilkinson wrote a separate opinion
        concurring in part and dissenting in part.


        ARGUED: Andrew Nathan Ferguson, Erika L. Maley, OFFICE OF THE ATTORNEY
        GENERAL OF VIRGINIA, Richmond, Virginia, for Appellants. John Michael Shoreman,
        MCFADDEN & SHOREMAN, Washington, D.C., for Appellee. ON BRIEF: Mark R.
        Herring, Attorney General, K. Scott Miles, Deputy Attorney General, Laura Maughan,
        Assistant Attorney General, Michelle S. Kallen, Acting Solicitor General, Brittany M.
        Jones, Deputy Solicitor General, Laura H. Cahill, Assistant Attorney General, Rohiniyurie
        Tashima, John Marshall Fellow, OFFICE OF THE ATTORNEY GENERAL OF
        VIRGINIA, Richmond, Virginia, for Appellant Dr. Amonette. Erin B. Ashwell, Chief
        Deputy Attorney General, A. Anne Lloyd, Assistant Attorney General, OFFICE OF THE
        ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Lynne Jones Blain, M.
        Scott Fisher, Jr., HARMAN CLAYTOR CORRIGAN WELLMAN, Glen Allen, Virginia,
        for Appellant Dr. Wang. Mario B. Williams, Dallas S. LePierre, HDR LLC, Atlanta,


                                                     2
USCA4 Appeal: 21-1555   Doc: 84      Filed: 12/15/2022   Pg: 3 of 52




        Georgia, for Appellee. Oren Nimmi, RIGHTS BEHIND BARS, Washington, D.C., for
        Amicus Rights Behind Bars.




                                              3
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 4 of 52




        WYNN, Circuit Judge:

                Danny Pfaller died from liver cancer while he was a prisoner with the Virginia

        Department of Corrections (“Department”). His estate sued several prison officials under

        42 U.S.C. § 1983 and Virginia law, alleging that they violated the Eighth Amendment and

        state law by failing to provide Pfaller treatment for his chronic hepatitis C until it was too

        late.

                Defendants in this appeal are Dr. Mark Amonette and Dr. Laurence Shu-Chung

        Wang. Plaintiff alleges that Dr. Amonette designed treatment guidelines for inmates with

        hepatitis C that unconstitutionally excluded Pfaller from receiving treatment. Plaintiff also

        alleges that Dr. Wang failed to follow those guidelines and committed both medical

        malpractice and Eighth Amendment violations in denying him appropriate treatment.

        Defendants unsuccessfully moved for summary judgment, alleging that they were

        protected by qualified immunity and, on Dr. Wang’s part, derivative sovereign immunity.

                For the reasons that follow, we reverse the district court’s denial of sovereign

        immunity to Dr. Wang and denial of qualified immunity to Dr. Amonette but affirm its

        denial of qualified immunity to Dr. Wang.

                                                      I.

                Because this case is before us on interlocutory appeal, the following facts are

        recounted as the district court viewed them, and in the light most favorable to Pfaller. See

        Hicks v. Ferreyra, 965 F.3d 302, 305 (4th Cir. 2020).




                                                      4
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 5 of 52




                                                      A.

               Hepatitis C is a disease caused by a viral infection of the liver. In certain individuals,

        hepatitis C can persist as an asymptomatic infection for years. In others, the virus can lead

        to liver inflammation, fibrosis (liver scarring), cirrhosis (liver tissue death), and even

        terminal liver cancer.

               For many years, the only curative treatment for hepatitis C was a course of

        interferon-based drugs. However, these drugs offered a low cure rate (40 to 50%) and

        caused major side effects, including life-threatening neuropsychiatric and autoimmune

        disorders. In 2014, the Food and Drug Administration began approving a suite of new drugs

        called direct-acting antivirals for treatment of hepatitis C patients. These drugs offered

        great promise. Not only were they less likely to cause serious side effects, but they also

        boasted cure rates of 90 to 100%. By 2015, direct-acting antivirals were available for

        treating hepatitis C patients.

               In response to these medical advances, Dr. Amonette, the Department’s chief

        physician, developed new hepatitis C treatment guidelines (“Guidelines”) for the

        Department. Under the Guidelines, the Department agreed to refer inmates with hepatitis

        C to a clinic at Virginia Commonwealth University (“VCU”) based on certain criteria.

        These criteria sorted inmates into three groups based on APRI and FIB-4 scores that

        assessed their level of fibrosis (if any). 1 Inmates who scored at the high end of the scale


               1
                “APRI” stands for “aspartate aminotransferase to platelet ratio.” J.A. 116. It is a
        noninvasive way to estimate fibrosis, or liver scarring. J.A. 397. “FIB-4” is short for
        “Fibrosis-4 index,” and is another formula used to assess fibrosis based on a patient’s age,


                                                       5
USCA4 Appeal: 21-1555        Doc: 84        Filed: 12/15/2022      Pg: 6 of 52




        were to be “automatically referred to VCU for evaluation without any additional testing.”

        J.A. 116. Inmates who scored in the middle tier were to receive “additional testing to

        determine whether [they] should be referred for evaluation.” Id. And those who scored at

        the low end were not to be referred for treatment and instead were to “receive periodic

        laboratory blood testing and chronic care appointments with a medical provider.” Id.

        Outside of these criteria, a physician could also refer an inmate to the VCU clinic “if there

        [were] other findings suggestive of advanced liver disease.” J.A. 303. Once referred, the

        inmate would receive an antiviral prescription unless there was some other medical reason

        not to treat them.

               Dr. Amonette explains that these Guidelines were designed to ensure that those with

        the greatest need were treated first. Plaintiff’s expert disputes this, stating that the

        Guidelines were actually a tool for excluding patients from treatment. The parties agree

        that when resources are limited, prioritization of patients with the most advanced disease

        can be a reasonable strategy. But whether the Department’s resources were actually limited

        is disputed.

                                                      B.

               Danny Pfaller was an inmate with the Department from 1999 to 2018. As early as

        2007, Pfaller tested positive for hepatitis C. Beginning in 2015, Pfaller had his blood drawn




        platelet count, and other factors. J.A. 116, 397. Citations to the “J.A.” refer to the parties’
        Joint Appendix filed in this appeal.


                                                      6
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022      Pg: 7 of 52




        every six to twelve months to assess his APRI and FIB-4 scores, consistent with the

        Guidelines. During this time, Dr. Wang served as Pfaller’s primary physician.

               Between 2015 and 2018, Dr. Wang twice failed to follow the Guidelines in treating

        Pfaller. On October 16, 2015, Pfaller tested into the middle tier of the Guidelines criteria

        and therefore qualified for fibroscan testing to determine the extent of any fibrosis. But Dr.

        Wang did not refer him. Two years later, following several tests that fell into the lowest

        tier, Pfaller tested into the middle tier again. But once again, Dr. Wang did not refer him

        for more testing. Dr. Wang claims both failures were a mistake. He states that he did not

        refer Pfaller for a fibroscan because he thought the inclusion number for the middle tier

        was 1.5 on the FIB-4 test, when it was in fact 1.45.

               On May 7, 2018, Pfaller tested for a third time into the middle criteria, and this time,

        Dr. Wang acted. He submitted a request for a fibroscan on May 14. Meanwhile, Dr. Wang

        began to see Pfaller for numerous physical examinations showing increasingly severe signs

        of liver disease. In early June, Pfaller visited Dr. Wang for abdominal pain and swelling,

        and Dr. Wang ordered hepatitis C genotype testing and prescribed medication to alleviate

        the symptoms. Later that month, Pfaller visited Dr. Wang for weight gain and bowel

        obstruction. Dr. Wang found that Pfaller’s abdomen was distended, and he was retaining

        fluid—symptoms of liver disease—so Dr. Wang prescribed diuretics. During this time, Dr.

        Wang knew Pfaller “was on the list to be scheduled for a Fibroscan at VCU,” but took no

        further measures to ensure Pfaller was actually tested. J.A. 1958. In early July, Pfaller

        visited the clinic three more times, complaining of shortness of breath, a cough, and fluid

        retention.


                                                      7
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022      Pg: 8 of 52




               On July 11, 2018, Pfaller visited Dr. Wang again for fullness in his abdomen. Dr.

        Wang examined him and concluded his hepatitis C was causing fluid retention and

        cirrhosis. Two months after he originally put in a referral, he now ordered a fibroscan

        “asap,” which was performed six days later. J.A. 1959. A follow-up CT scan revealed a

        mass on Pfaller’s liver. After further testing, Dr. Wang referred Pfaller to VCU’s oncology

        department. Pfaller was diagnosed with untreatable liver cancer in early September. He

        died only a month later, on October 3, 2018.

                                                      C.

               Plaintiff Jacob Pfaller, who is Pfaller’s son and the administrator of Pfaller’s estate,

        filed suit on behalf of the estate in October 2019. Three claims are relevant to this appeal.

        To start, Plaintiff filed Eighth Amendment claims against Dr. Wang and Dr. Amonette in

        their individual capacities, alleging they were each deliberately indifferent to Pfaller’s

        serious medical needs. Additionally, Plaintiff filed a state-law medical-malpractice claim

        against Dr. Wang in his individual capacity.

              At the close of discovery, Dr. Wang and Dr. Amonette each moved for summary

        judgment. The district court rejected Defendants’ arguments in two separate decisions.

        First, the court found that Plaintiff had pointed to several genuine disputes of material fact

        as to whether Dr. Wang and Dr. Amonette were deliberately indifferent. See Pfaller v.

        Clarke, 630 B.R. 197, 207 (E.D. Va. 2021) (Dr. Amonette); Pfaller v. Clarke, No.

        3:19CV728, 2021 WL 1776189, at *6 (E.D. Va. May 4, 2021) (Dr. Wang). The court also

        concluded that “Pfaller’s Eighth Amendment right to receive adequate medical care and to

        be free from officials’ deliberate indifference to his known medical needs” was clearly


                                                       8
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 9 of 52




        established at the time in question, so Defendants were not entitled to qualified immunity.

        Pfaller, 630 B.R. at 215; Pfaller, 2021 WL 1776189, at *10. Finally, the court rejected Dr.

        Wang’s sovereign-immunity defense to the malpractice claim. Pfaller, 2021 WL 1776189,

        at *14. Both Defendants timely appealed.

                                                      II.

               We first examine the district court’s denial of qualified immunity to both defendants

        on the constitutional claim. Our review is limited by the posture of this case on

        interlocutory appeal. Hicks, 965 F.3d at 308.

               Although denials of summary judgment are generally not subject to appellate

        review, denials of qualified immunity are an exception and may be appealed immediately.

        Id. Nonetheless, our review is limited only “to the extent [a denial of qualified immunity]

        turns on an issue of law.” Id. (emphasis omitted) (quoting Gould v. Davis, 165 F.3d 265,

        268 (4th Cir. 1998)).

               In conducting such a review, we answer only a “narrow legal question: if we take

        the facts as the district court gives them to us, and we view those facts in the light most

        favorable to the plaintiff, is the defendant still entitled to qualified immunity?” Williams v.

        Strickland, 917 F.3d 763, 768 (4th Cir. 2019) (footnote omitted); see also Iko v. Shreve,

        535 F.3d 225, 234 (4th Cir. 2008) (“[W]e possess no jurisdiction over a claim that a

        plaintiff has not presented enough evidence to prove that the plaintiff’s version of the facts

        actually occurred, but we have jurisdiction over a claim that there was no violation of

        clearly established law accepting the facts as the district court viewed them.” (quoting

        Winfield v. Bass, 106 F.3d 525, 530 (4th Cir. 1997) (en banc))).


                                                      9
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 10 of 52




                                                     A.

               Our qualified-immunity inquiry proceeds in two steps, which we may address in

        whichever sequence “will best facilitate the fair and efficient disposition of [the] case.”

        Halcomb v. Ravenell, 992 F.3d 316, 319 (4th Cir. 2021) (citation omitted). First, a plaintiff

        must show a violation of a constitutional right. Thompson v. Virginia, 878 F.3d 89, 97 (4th

        Cir. 2017). And second, “the right at issue must have been ‘clearly established’ at the time

        of the defendant’s alleged misconduct.” Id. (quoting Pearson v. Callahan, 555 U.S. 223,

        232 (2009)).

               The source of the right at issue here is the Eighth Amendment, which prohibits the

        infliction of “cruel and unusual punishments.” U.S. Const. amend. VIII. This prohibition

        extends to “the treatment a prisoner receives in prison and the conditions under which he

        is confined.” Helling v. McKinney, 509 U.S. 25, 31 (1993). Because “adequate . . . medical

        care” is a basic condition of humane confinement, Farmer v. Brennan, 511 U.S. 825, 832

        (1994), a prison official’s “deliberate indifference to serious medical needs of prisoners

        constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

        Amendment,” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation and internal quotation

        marks omitted).

               To establish a claim for deliberate indifference to serious medical needs, a prisoner

        “must satisfy the Supreme Court’s two-pronged test set forth in Farmer v. Brennan.” Scinto

        v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). Farmer’s first, “objective” prong requires

        a plaintiff to prove that the alleged deprivation was “sufficiently serious.” Farmer, 511




                                                     10
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 11 of 52




        U.S. at 834 (citation omitted). Farmer’s second, “subjective” prong requires a plaintiff to

        show that prison officials acted with “deliberate indifference.” Scinto, 841 F.3d at 225.

               This second prong itself has two subparts: a plaintiff must show the prison official

        (1) had “actual knowledge of the risk of harm to the inmate” and (2) “‘recognized that his

        actions were insufficient’ to mitigate the risk of harm to the inmate arising from his medical

        needs.” Iko, 535 F.3d at 241 (emphasis omitted) (quoting Parrish ex rel. Lee v. Cleveland,

        372 F.3d 294, 303 (4th Cir. 2004)). “[M]ere negligence” won’t meet this standard, De’lonta

        v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003), but neither is “actual purposive intent”

        required, De’lonta v. Johnson, 708 F.3d 520, 525 (4th Cir. 2013). Instead, deliberate

        indifference is most akin to criminal-law recklessness. Campbell v. Florian, 972 F.3d 385,

        395 (4th Cir. 2020), as amended (Aug. 28, 2020). Further, so long as the official who knew

        of a substantial risk to inmate health or safety “responded reasonably to the risk,” they

        cannot be found liable under the Eighth Amendment, “even if the harm ultimately was not

        averted.” Farmer, 511 U.S. at 844.

               Even if a plaintiff proves an Eighth Amendment right was violated, our inquiry isn’t

        over. Under the second prong of the qualified-immunity analysis, an official is nonetheless

        entitled to immunity “if the right was not so ‘clearly established’ that ‘a reasonable official

        would understand that what he is doing violates that right.’” Thompson, 878 F.3d at 98

        (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)). The state of the law at the time must

        have given an official “fair warning” that his treatment of the prisoner was unconstitutional.

        Id. (quoting Hope, 536 U.S. at 741).




                                                      11
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 12 of 52




               In performing this analysis, a court must pinpoint the precise constitutional right at

        issue in order to determine whether it was clearly established. See Halcomb, 992 F.3d at

        319–20. In doing so, a court must be careful not to define the right “at a high level of

        generality ‘[b]ecause the dispositive question is whether the violative nature of particular

        conduct is clearly established.’” Id. at 320 (quoting Estate of Armstrong ex rel. Armstrong

        v. Village of Pinehurst, 810 F.3d 892, 907 (4th Cir. 2016)). Nonetheless, Eighth

        Amendment claims don’t require the same level of specificity that is needed in, for

        example, the Fourth Amendment context. See Thorpe v. Clarke, 37 F.4th 926, 940 (4th Cir.

        2022). And “[t]here is no requirement that the ‘very action in question [must have]

        previously been held unlawful’ for a reasonable official to have notice that his conduct

        violated that right.” Scinto, 841 F.3d at 236 (quoting Hope, 536 U.S. at 739).

               The extent of the analysis required for this second prong, however, varies

        considerably across cases. This Court recently held in Thorpe v. Clarke that “when

        ‘plaintiffs have made a showing sufficient to’ demonstrate an intentional violation of the

        Eighth Amendment, ‘they have also made a showing sufficient to overcome any claim to

        qualified immunity.’” 37 F.4th at 934 (quoting Beers-Capitol v. Whetzel, 256 F.3d 120,

        142 n.15 (3d Cir. 2001)). That’s because, as Thorpe opined, “qualified immunity does not

        shield ‘those who knowingly violate the law.’” Id. (quoting Ashcroft v. al-Kidd, 563 U.S.

        731, 743 (2011)). And because the Eighth Amendment’s deliberate-indifference standard

        requires knowing conduct, an official who was deliberately indifferent could not also

        believe “that [their] actions comported with clearly established law.” Id. at 939 (quoting

        Beers-Capitol, 256 F.3d at 142 n.15). Thus, in Thorpe, we “effectively collapse[d]”


                                                     12
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022     Pg: 13 of 52




        qualified immunity’s two inquiries into one, holding that dismissal on qualified-immunity

        grounds “remains improper so long as the officers’ mental state remains genuinely in

        issue.” Id. at 934 (citation omitted).

               We don’t believe, however, that Thorpe directs this Court to eliminate the clearly

        established law prong in every case where a dispute of fact related to the defendant’s mental

        state remains. 2 Critically, the Supreme Court has not so limited itself.

               In Taylor v. Barkes, 575 U.S. 822 (2015) (per curiam), the Supreme Court reversed

        the lower courts’ denial of qualified immunity. The lower courts had held there were

        genuine issues of material fact as to whether there was an Eighth Amendment violation.

        Yet the Court concluded that, even if that were so, qualified immunity nevertheless

        attached because the right at issue was not clearly established. Id. at 827. Thus, we know

        from Taylor that not all disputes of material fact as to deliberate indifference will freeze

        our application of qualified immunity where warranted.

               Instead, Eighth Amendment cases exist on a spectrum of intent and harm. Thorpe

        most neatly applies to a prison doctor, who doesn’t need case law to tell him his patient


               2
                 Defendants argue that Thorpe only applies to cases at the motion-to-dismiss stage.
        As discussed below, the lack of factual development at that stage does appear to have been
        relevant to the outcome in Thorpe. But Thorpe’s reasoning doesn’t hinge on its procedural
        posture. Moreover, this Court has already relied on Thorpe to vacate a grant of summary
        judgment where the district court found that the defendants may have intentionally
        discriminated against the plaintiff based on his religion yet nonetheless granted immunity
        because the defendants did not violate a clearly established right. Coleman v. Jones, No.
        20-7382, 2022 WL 2188402, at *6 (4th Cir. June 17, 2022) (unpublished but orally argued)
        (“[W]hen . . . there is a triable issue as to whether defendants engaged in a constitutional
        violation that incorporates intent as an element, qualified immunity may be
        inappropriate.”).


                                                      13
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022     Pg: 14 of 52




        deserves fair treatment. Or a prison guard, who doesn’t need case law to tell him he can’t

        abuse an inmate. Thorpe collapses qualified immunity’s two-pronged inquiry in these cases

        because each prong merely duplicates the other’s work; these Eighth Amendment

        violations inherently include knowing disregard for the law. See Thorpe, 37 F.4th at 938–

        40.

               But in other cases, there may be more attenuation between the risk of harm and the

        defendant’s knowledge that his conduct is constitutionally deficient. And in these cases, a

        defendant is less able to “use his own ‘state of mind’ as ‘a reference point’ to ‘assess

        conformity to the law,’” as Thorpe envisions. Id. at 939 (quoting Thompson, 878 F.3d at

        106). Thorpe itself recognized this: “What Defendants actually demur is that they did not

        know, until [a later] decision . . . , that the . . . conditions they promulgated posed a

        substantial risk of serious harm in violation of the Eighth Amendment. They may well end

        up on the winning side of that argument after the evidence comes in, but for now, these

        fact[ual] issues compel us to move this case forward unless Defendants’ entitlement to

        qualified immunity appears on the face of the complaint.” Id. at 935 (emphasis added)

        (citations and internal quotation marks omitted).

               This principle is illustrated by the very cases at hand—Thorpe on one end of the

        spectrum, Taylor on the other. In Thorpe, we found (and the defendants didn’t even

        challenge) that the plaintiffs adequately alleged that prison officials knew the harm that

        long-term solitary confinement caused, yet disregarded it. Id. at 933. We emphasized the

        officials’ consciousness of a serious risk of harm: that the plaintiffs suffered a range of

        severe physical and mental harms, such as schizoaffective disorder, psychosis, bouts of


                                                    14
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 15 of 52




        disorientation, and severe weight loss; that for years, the defendants “had daily contact with

        [the p]laintiffs”; that the defendants had been pressured to abandon similar solitary-

        confinement systems several times before; and that numerous studies and judicial

        precedents had documented “the severe and often permanent damage caused by” such

        systems. Id. at 935–96. In short, the harm was “obvious,” id. at 934, and “the pre-existing

        law [was] not in controversy,” id. at 935 (quoting Ortiz v. Jordan, 562 U.S. 180, 190

        (2011)).

               Under those facts, which sufficiently alleged “an intentional violation of the Eighth

        Amendment,” we concluded that the plaintiffs “‘also made a showing sufficient to

        overcome any claim to qualified immunity.’” Id. at 934 (emphasis added) (quoting Beers-

        Capitol, 256 F.3d at 142 n.15). We relied on the Supreme Court’s decision in Ortiz v.

        Jordan, where the Court likewise declined to grant qualified immunity to officers who were

        deliberately indifferent to an inmate’s safety. See id. at 934–35. The facts in Ortiz, like

        those in Thorpe, demonstrated an obvious harm, where prison officials failed to distance

        the plaintiff from her assailant after they were “adequately informed” of a sexual assault.

        Ortiz, 562 U.S. at 191. Ortiz indicated that those facts plainly fell under the clearly

        established law that the Eighth Amendment protects prisoners from situations where an

        official knows they face a substantial risk of serious harm in the form of violence, but

        “disregards that risk by failing to take reasonable measures to abate it.” Id. at 190 (quoting

        Farmer, 511 U.S. at 847).

               In Taylor, by contrast, the Supreme Court examined whether a prison implemented

        adequate suicide prevention protocols and concluded that the defendants were entitled to


                                                     15
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 16 of 52




        qualified immunity because the right at issue was not clearly established. Unlike the

        defendants in Thorpe and Ortiz, the Taylor defendants had not “personally interacted with

        [the prisoner] or knew of his condition before his death.” Taylor, 575 U.S. at 824. A

        constitutional violation could arise, then, only if the prison’s suicide-screening measures

        were inadequate. Id. at 824–25. Yet as the Court opined, no case law actually identified

        what minimum procedures a prison had to use. Id. at 826–27. Thus, the Court held that

        “even if the [prison’s] suicide screening and prevention measures contained the

        shortcomings that [the plaintiffs] allege[d], no precedent . . . would have made clear to [the

        defendants] that they were overseeing a system that violated the Constitution.” Id. at 827.

               Put another way, even if the defendants’ suicide-prevention protocols were wanting,

        they weren’t clearly unconstitutional. The defendants’ states of mind in crafting those

        policies, then, could not be a guiding compass to ensuring those policies met constitutional

        muster, unlike in Thorpe. See Thorpe, 37 F.4th at 939 (stating that precedent isn’t needed

        when an official can “use his own state of mind as a reference point to assess conformity

        to the law” (citation and internal quotation marks omitted)). In such a case, the “clearly

        established” prong of the qualified-immunity analysis continues to perform work

        independent of the “constitutional-violation” prong—again, unlike in Thorpe. And so, in

        cases like Taylor, even where they may be a dispute of material fact as to the underlying

        constitutional violation, a court may still inquire into whether a right was clearly

        established to determine if the defendants are entitled to qualified immunity.

               To review, in order to defeat a defendant’s claim for qualified immunity, a plaintiff

        must show: (1) a violation of a constitutional right, which in the case of alleged deliberate


                                                     16
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 17 of 52




        indifference to serious medical needs requires a showing that (A) the alleged deprivation

        was sufficiently serious (the objective prong) and (B) prison officials acted with deliberate

        indifference (the subjective prong), which in turn requires a showing that the prison official

        (i) had actual knowledge of the risk of harm and (ii) recognized that his actions were

        insufficient to mitigate that risk of harm; and (2) that the constitutional right was clearly

        established at the time of the defendant’s actions. If a plaintiff fails to satisfy either prong

        of the qualified-immunity test, the defendant is entitled to qualified immunity. But in some

        cases, like Thorpe, the court need not separately determine whether the constitutional right

        was clearly established if there remains a genuine issue of material fact as to an official’s

        deliberate indifference, because that potential deliberate indifference would, if established,

        necessarily include an awareness of the illegality of the defendant’s actions.

                                                      B.

               We turn first to whether Dr. Wang, Pfaller’s primary physician, is entitled to

        qualified immunity under this two-step framework. We conclude that (1) Plaintiff has

        presented sufficient facts for a reasonable jury to find that Dr. Wang was deliberately

        indifferent to Pfaller’s serious medical needs and (2) Pfaller’s right to treatment was clearly

        established by 2015, the year of Dr. Wang’s first alleged violation. Thus, we affirm the

        district court’s denial of qualified immunity to Dr. Wang.

                                                        1.

               Dr. Wang doesn’t contest Farmer’s first, objective prong that the alleged

        deprivation here was sufficiently serious. Nor could he. We have previously found that this




                                                      17
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 18 of 52




        prong is satisfied by failure to treat an “inmate’s serious medical needs,” including,

        specifically, hepatitis C. Gordon v. Schilling, 937 F.3d 348, 356–57 (4th Cir. 2019).

               Dr. Wang’s dispute instead centers on the subjective prong and whether he was

        deliberately indifferent to Pfaller’s hepatitis C. On this issue, the district court found that

        Plaintiff had established at least two genuine disputes of material fact. The first dispute

        concerns Dr. Wang’s failure to refer Pfaller for additional testing on two occasions. As the

        court recognized, it is undisputed that Pfaller’s bloodwork qualified him for additional

        testing three times: 1) on October 16, 2015, Pfaller’s FIB-4 score was 1.48, which exceeded

        the 1.45 cutoff for referral; (2) on July 12, 2017, Pfaller had a FIB-4 score of 1.46, which

        again exceeded the 1.45 cutoff; and (3) on May 7, 2018, Pfaller had an APRI of 0.55 and

        a FIB-4 of 2.18, both of which exceeded the criteria for additional testing. But Dr. Wang

        only referred Pfaller for a fibroscan after the last encounter. By then, it was much too late.

               Drawing all reasonable inferences in Plaintiff’s favor, as we must at summary

        judgment, Knibbs v. Momphard, 30 F.4th 200, 213 (4th Cir. 2022), Plaintiff raises a

        genuine issue of material fact as to whether Dr. Wang was deliberately indifferent.

        Specifically, a reasonable jury could conclude that Dr. Wang knew Pfaller qualified for

        additional testing but declined to do anything about it. As Dr. Wang acknowledges, he

        understood that the Guidelines set the standard of care for the treatment of patients with

        chronic hepatitis C. The Guidelines explicitly and unambiguously indicated that Pfaller

        qualified on each occasion. It is a reasonable inference that Dr. Wang, as a staff physician,

        was aware of those Guidelines.




                                                      18
USCA4 Appeal: 21-1555        Doc: 84          Filed: 12/15/2022     Pg: 19 of 52




                 This inference is further bolstered by the fact that, although the relevant portions of

        the Guidelines did not change between June 2015 and May 2018, they were revised as a

        whole at least six times in that time period. Presumably, Dr. Wang would have received a

        copy of these revised guidelines each time; after all, he acknowledged the Guidelines set

        the standard of care for treating prisoners with hepatitis C. If we infer that Dr. Wang did

        his job and reviewed each copy carefully to ensure nothing important had changed, that

        means he had at least six opportunities to confirm the FIB-4 cutoff for additional testing

        was indeed 1.45. A reasonable jury could therefore infer that Dr. Wang knew the true APRI

        and FIB-4 cutoffs but nevertheless declined to refer Pfaller for testing for two and a half

        years.

                 Dr. Wang counters that he did not refer Pfaller because he made a simple mistake.

        Specifically, he claims in his declaration that he “believed the inclusion number for the

        [FIB-4] was 1.50 when in fact it was 1.45.” J.A. 1954. For support, Dr. Wang points to the

        fact that once Pfaller’s FIB-4 score exceeded 1.5 on May 7, 2018, he referred him for a

        fibroscan. Dr. Wang argues that without any direct evidence to contradict his account, there

        is no genuine issue of material fact. At most, he contends, the facts show only negligence,

        which is not enough to state an Eighth Amendment violation.

                 Like the district court, we decline at this stage to accept Dr. Wang’s self-serving

        assertion as fact, for several reasons. First, Dr. Wang tries to bolster his claim of mistake

        by noting that as soon as Pfaller’s FIB-4 score exceeded 1.5 on May 7, 2018—the number

        he allegedly believed was the threshold—Dr. Wang referred him for testing. But as the

        district court observed, Pfaller’s May 7 APRI score also exceeded the cutoff for additional


                                                       19
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 20 of 52




        testing. So, critically, we have no way of knowing which score actually influenced Dr.

        Wang’s referral, other than his own testimony. Moreover, the May 7, 2018, FIB-4 score

        was 2.18—far higher than the earlier scores of 1.48 and 1.46. A reasonable jury could infer

        that Dr. Wang opted to ignore the first two scores, despite knowing about the Guideline

        cutoff, but felt the third score was too high to reasonably ignore.

               Next is Dr. Wang’s testimony itself. To accept that Dr. Wang’s repeated errors were

        at most mere negligence would require crediting his own self-serving assertion. Of course,

        a jury may ultimately choose to credit Dr. Wang’s assertion over Plaintiff’s circumstantial

        evidence that Dr. Wang was aware Pfaller qualified for further testing. But that decision

        rests on an evaluation of Dr. Wang’s credibility, which we are not permitted to weigh at

        the summary-judgment stage. See Hensley ex rel. North Carolina v. Price, 876 F.3d 573,

        584 n.6 (4th Cir. 2017). And while self-serving affidavits offered by the non-movant can

        sometimes defeat summary judgment, e.g., Lovett v. Cracker Barrel Old Country Store,

        Inc., 700 F. App’x 209, 212 (4th Cir. 2017) (unpublished but orally argued), here it is the

        movant—Dr. Wang—who offers his own statements as the key evidence in support of

        summary judgment. That is insufficient. E.g., Knibbs, 30 F.4th at 222 (“Because [the

        defendant] is the moving party, we are constrained to assume that the jury will not credit

        his evidence and will instead accept the [plaintiff]’s proffered evidence on disputed fact

        questions. . . . [We would] contravene[] Rule 56 [if we were to] accept[] [the

        defendant]’s self-serving statements and read[] the evidence in the light most favorable

        to him.”).




                                                     20
USCA4 Appeal: 21-1555       Doc: 84           Filed: 12/15/2022    Pg: 21 of 52




               Moreover, even if we did credit Dr. Wang’s self-serving assertion, it is not the

        panacea he believes it is. To accept Dr. Wang’s claim of mistake, we would need to assume

        that he did not verify the Guidelines criteria either time he reviewed Pfaller’s bloodwork,

        since the Guidelines explicitly set forth the 1.45 threshold for FIB-4 scores. But this, too,

        raises an issue of deliberate indifference, because “prison officials may not simply bury

        their heads in the sand and thereby skirt liability.” Makdessi v. Fields, 789 F.3d 126, 133

        (4th Cir. 2015). For example, we have held that a prison guard may not avoid liability if he

        “refused to verify ‘underlying facts that he strongly suspected to be true’ [or] ‘declined to

        confirm inferences of risk that he strongly suspected to exist.’” Id. at 133–34 (quoting Brice

        v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995)).

               Here, it is undisputed that Dr. Wang knew Pfaller’s blood results fell right near the

        line of warranting further screening. Yet, by his own account, he failed to check his guess

        about their meaning against the Guidelines, despite knowing the increasing risk of liver

        disease that higher scores denoted.

               Finally, Dr. Wang is incorrect when he argues that Plaintiff has failed to produce

        any evidence contradicting Dr. Wang’s account. To be sure, Plaintiff relies on

        circumstantial evidence to establish an issue of material fact as to Dr. Wang’s deliberate

        indifference. But that isn’t a problem. Our Court has consistently recognized that a plaintiff

        can show subjective knowledge through circumstantial evidence. See, e.g., id. at 133. After

        all, rarely will courts see a case where a defendant readily agrees that he was deliberately

        indifferent. And here, the fact alone that Dr. Wang failed to refer Pfaller for further testing

        when he demonstrated signs of an increasingly serious medical condition “raises an


                                                      21
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 22 of 52




        inference [of] deliberate indifference.” Scinto, 841 F.3d at 232 (quoting Miltier v. Beorn,

        896 F.2d 848, 853 (4th Cir. 1990)).

               Our colleague in dissent chafes against the inferences for Pfaller that we must make

        at this stage. Instead, the dissent accepts one conclusion and one alone: that Dr. Wang made

        a mistake. To be sure, not just one mistake, but two mistakes, in two different years.

        Because Dr. Wang uttered it, the dissent concludes that it must be. And apparently it need

        not matter that we can only believe this conclusion if we believe Dr. Wang himself—

        undoubtedly a question weighing on his credibility and therefore the province of a jury

        alone. But the law here is simple: we cannot contravene Rule 56 by crediting Dr. Wang’s

        self-serving affidavit. See Knibbs, 30 F.4th at 222.

               Beyond that most fundamental error, the dissent’s view comes with other hitches.

        Take one: the dissent suggests that there’s no evidence Dr. Wang even read or knew the

        Guidelines’ cutoffs at all. See Dissent at 44 (arguing that the Guidelines’ existence is not

        evidence that Dr. Wang knew the correct thresholds for further testing or treatment). But

        even accepting that Dr. Wang had “access” to the Guidelines yet did not “actually use[]

        that information,” id. (quoting Danser v. Stansberry, 772 F.3d 340, 348 n.10 (4th Cir.

        2014)), that too demonstrates an issue of deliberate indifference for the reasons stated

        earlier. That is, of course, if reasonable inferences are actually drawn as they should be at

        summary judgment. And surely Dr. Wang himself would not go so far as to argue cavalierly

        that he never even used the very Guidelines he testified were the Department’s standard of




                                                     22
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 23 of 52




        care for treating hepatitis C. 3 See Farmer, 511 U.S. at 842 (explaining that the Eighth

        Amendment doesn’t allow prison officials “to take refuge in the zone between ignorance

        of obvious risks and actual knowledge of risks.” (citation and internal quotation marks

        omitted)).

               The district court also found that Plaintiff established a genuine dispute of material

        fact as to whether Dr. Wang responded appropriately once he did finally request a fibroscan

        for Pfaller. As noted earlier, Dr. Wang requested a fibroscan about a week after Pfaller’s

        May 7 bloodwork came back. However, Dr. Wang did not definitively order a fibroscan

        until July 11—around two months later. In the interim, Pfaller visited Dr. Wang several

        times complaining of abdominal pain, swelling, a distended abdomen, and fluid retention.

        All of these conditions are symptoms of advancing liver disease. Even though Dr. Wang

        knew Pfaller “was on the list to be scheduled for a Fibroscan at VCU” and that no fibroscan

        had taken place, J.A. 1958, Dr. Wang “did not press to have the previously ordered test

        performed.” Pfaller, 2021 WL 1776189, at *7. By the time he did, it was too late. Based

        on these facts, we believe a reasonable jury could conclude that Dr. Wang knew about the

        risk of Pfaller’s advancing liver disease yet took no concrete actions between May and July

        2018 to diagnose or treat the disease.




               3
                 The dissent also blurs the deliberate-indifference standard with an intent-to-harm
        standard. But it wasn’t Plaintiff’s burden to show that Dr. Wang acted with hope that Pfaller
        actually be harmed. “[I]t is enough that the official acted or failed to act despite his
        knowledge of a substantial risk of serious harm.” Farmer, 511 U.S. at 842.


                                                     23
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 24 of 52




               Dr. Wang’s arguments don’t persuade us otherwise. He argues that he took some

        steps to follow up with Pfaller during this time, such as ordering hepatitis C genotype

        testing and prescribing medication to alleviate Pfaller’s symptoms. While that is more than

        nothing, a jury might conclude that Dr. Wang, as a medical doctor, must have known these

        half measures “were insufficient to mitigate the [true] risk of harm” from liver cirrhosis

        and cancer. Iko, 535 F.3d at 241 (citation, internal quotation marks, and emphasis omitted);

        see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 211 (4th Cir. 2017) (“[T]he mere

        fact that prison officials provide some treatment does not mean they have provided

        ‘constitutionally adequate treatment.’” (quoting De’lonta, 708 F.3d at 526)).

               Indeed, we rejected a similar set of facts in an analogy in De’lonta. There, we

        imagined a scenario where prison officials prescribed a painkiller to a prisoner after a fall,

        but the prisoner continued showing symptoms that “by all objective measure, [showed that

        he] require[d] evaluation for surgery.” De’lonta, 708 F.3d at 526. In that scenario, we

        wondered, “[w]ould prison officials then be free to deny him consideration for surgery,

        immunized from constitutional suit by the fact they were giving him a painkiller?” Id. The

        answer was obvious: we thought not. See id.

               Likewise, here. Dr. Wang wasn’t off the hook because he prescribed some

        medication. It’s not a question of disagreement over Pfaller’s preferred care, as Dr. Wang

        unpersuasively argues. See Hixson v. Moran, 1 F.4th 297, 303 (4th Cir. 2021). Rather, it’s

        a question of whether Pfaller failed to receive adequate treatment at all.

               The dissent repeatedly chastises this Court for interfering in a matter of “prison

        administration.” Dissent at 39, 47–48. But that’s not the issue in this appeal; instead, the


                                                     24
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 25 of 52




        issue here concerns a prisoner’s constitutional right to adequate medical care. And while

        the dissent makes much of Virginia’s policy priorities, see id. at 49–51, it places

        considerably less emphasis on this constitutional guarantee.

               Lest we forget, prisoners are entirely “dependent on the State for food, clothing, and

        necessary medical care.” Brown v. Plata, 563 U.S. 493, 510 (2011). And a prison that

        deprives prisoners of those needs “is incompatible with the concept of human dignity.” Id.

        at 511. We cannot turn a blind eye to such constitutional infirmities. Cf. id. (“Courts may

        not allow constitutional violations to continue simply because a remedy would involve

        intrusion into the realm of prison administration.”). In its rush to raise the alarm on a host

        of policy concerns, the dissent ignores this Court’s most basic role—and the limits of that

        role at summary judgment.

               Based on the disputed issues of material fact here, we believe the appropriateness

        of Dr. Wang’s actions should be resolved by a jury.

                                                      2.

               Having concluded that Plaintiff raises a genuine issue of material fact as to an Eighth

        Amendment violation, we turn to the other prong of the qualified-immunity analysis—

        whether Pfaller’s right to treatment was clearly established. Of course, if Dr. Wang’s

        conduct sufficiently resembles that of the defendants in Thorpe, the analysis of the two

        prongs collapses into one, and we must find that Pfaller has made a showing sufficient to

        overcome qualified immunity at this stage. See Thorpe, 37 F.4th at 934. But, while we

        believe the facts here more closely resemble Thorpe than Taylor, we need not expressly

        decide whether to collapse our qualified immunity inquiry as to Dr. Wang. That’s because,


                                                     25
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 26 of 52




        either way, we reach the same outcome: Dr. Wang was on notice that he was violating

        Pfaller’s constitutional rights.

               First, we must define the right. The district court held that the right at issue is

        “Pfaller’s Eighth Amendment right to receive adequate medical care and to be free from

        officials’ deliberate indifference to his known medical needs.” Pfaller, 2021 WL 1776189,

        at *10. This, Dr. Wang argues, is far too general. Instead, he proffers that the proper inquiry

        is “whether it would have been clear to Dr. Wang that he was providing inadequate medical

        care in violation of the Eighth Amendment by failing to schedule a specific type of follow-

        up test (fibroscan) for Pfaller until July 2018.” Wang’s Opening Br. at 24.

               We disagree with Dr. Wang’s overly narrow articulation. First, his argument is

        premised almost entirely on direction from the Supreme Court regarding Fourth

        Amendment claims. But as we recognized in Thorpe, the Supreme Court has not demanded

        the same level of specificity in Eighth Amendment cases. Thorpe, 37 F.4th at 940; see also

        Hope, 536 U.S. at 738–39 (declining to inquire whether “the very action in question has

        previously been held” to violate the Eighth Amendment and rejecting qualified immunity

        because “the risk of harm is obvious”); Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per

        curiam) (“Confronted with the particularly egregious facts of this case, any reasonable

        officer should have realized that Taylor’s conditions of confinement offended the

        Constitution.”).

               As we explained in Scinto v. Stansberry, “[a] prisoner’s right to adequate medical

        care and freedom from deliberate indifference to medical needs has been clearly

        established by the Supreme Court and this Circuit since at least 1976.” Scinto, 841 F.3d at


                                                      26
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022     Pg: 27 of 52




        236. As Pfaller’s treating physician, Dr. Wang was on notice at all relevant times—late

        2015 through 2018—that he could not choose to delay or withhold treatment from Pfaller

        when he knew it was medically necessary and was, in fact, mandated by the very

        Guidelines he operated under. See id. (holding that it was clearly established in 2005 that

        denying a prisoner his prescribed insulin can violate the Eighth Amendment); Jehovah v.

        Clarke, 798 F.3d 169, 181–82 (4th Cir. 2015) (emphasizing that refusal to treat serious

        medical needs can constitute deliberate indifference); Smith v. Smith, 589 F.3d 736, 739

        (4th Cir. 2009) (explaining that delay in treatment can violate Eighth Amendment).

               Take Smith as one case that put Dr. Wang on notice. There, an inmate alleged that

        he was prescribed treatment by his doctor for a foot infection but was unable to receive any

        treatment because a nurse later ripped up the order slip that authorized it. Smith, 589 F.3d

        at 737. The district court held there was no constitutional violation, but we reversed. We

        explained that “mere delay or interference [with medical treatment] can be sufficient to

        constitute a violation of the Eighth Amendment.” Id. at 739. By destroying the means for

        the inmate to access treatment, the nurse ultimately deprived him of necessary care. See id.

               After Smith, Dr. Wang was on notice that he could not refuse necessary medical

        care to Pfaller. In this case, his supervisor—the Department’s chief physician—had ordered

        through the Guidelines that Pfaller receive further testing when his FIB-4 score rose above

        a specific level. That level was high enough to indicate progression of his hepatitis C and

        worrying signs of liver disease. Yet Dr. Wang allegedly ignored this directive and delayed

        the necessary treatment—for two and a half years. Smith, along with our other Eighth

        Amendment cases, put him on notice that this denial of care was constitutionally deficient.


                                                    27
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 28 of 52




               Dr. Wang counters that Smith “does not establish, much less clearly establish, that

        monitoring a patient’s chronic [hepatitis C virus] is unconstitutional.” Wang’s Reply Br. at

        6–7. But clearly established law doesn’t require identical facts. None of the above cases,

        of course, deal with the precise issue of hepatitis C treatment. But requiring such specificity

        in the case of a treatment provider’s decisions would allow a doctor limitless opportunity

        to deny medical care unless the precise required treatment for a specific underlying illness

        had been addressed by our Court. We decline to distort qualified immunity into such an

        absolute immunity.

               Likewise, Dr. Wang was on notice that providing some care—even if unreasonable

        or deficient—does not clear the constitutional bar. See Jehovah, 798 F.3d at 181–82

        (establishing that providing “some treatment” but ignoring or failing to treat other serious

        symptoms can violate the Eighth Amendment); De’lonta, 330 F.3d at 635. Thus, he was

        on notice that failing to adequately respond to Pfaller’s signs of severe liver disease in 2018

        could also be constitutionally deficient. The district court was correct to deny qualified

        immunity to Dr. Wang at this stage.

                                                      C.

               Next, we address whether Dr. Amonette, the Department’s chief physician who

        designed the Guidelines, is entitled to qualified immunity. Given the difference in the roles

        that Dr. Amonette and Dr. Wang played, it is necessary to analyze them separately. See

        Thompson, 878 F.3d at 107. And ultimately, the two officials go on separate tracks.

               We will assume without deciding that Dr. Amonette’s actions amounted to

        deliberate indifference and turn directly to the question of how to consider the clearly


                                                      28
USCA4 Appeal: 21-1555        Doc: 84        Filed: 12/15/2022     Pg: 29 of 52




        established prong of the qualified-immunity analysis. We conclude that Dr. Amonette’s

        conduct appears closer to the defendants’ conduct in Taylor than in Thorpe, so we must

        proceed to our usual “clearly established” inquiry. And, after evaluating the case law, we

        conclude that Dr. Amonette was not on sufficient notice that he was violating a clearly

        established right.

               To start, it bears emphasizing that “the lodestar for whether a right was clearly

        established is whether the law ‘gave the officials “fair warning” that their conduct was

        unconstitutional.’” Iko, 535 F.3d at 238 (quoting Ridpath v. Bd. of Governors Marshall

        Univ., 447 F.3d 292, 313 (4th Cir. 2006)). The district court defined the constitutional right

        at issue for Dr. Amonette in the same way it defined it as to Dr. Wang: “Pfaller’s Eighth

        Amendment right to receive adequate medical care and to be free from officials’ deliberate

        indifference to his known medical needs.” Pfaller, 630 B.R. at 215. But while the case law

        establishing that right sufficed to give Dr. Wang fair warning that he could not deny

        necessary medical treatment to Pfaller as his primary care provider, it was not enough to

        give Dr. Amonette fair warning that his system-wide treatment Guidelines for a new drug

        were constitutionally deficient. Those contexts differ.

               Like the defendants in Taylor, Dr. Amonette never “personally interacted with”

        Pfaller. Taylor, 575 U.S. at 824. He only learned of Pfaller’s medical condition shortly




                                                     29
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 30 of 52




        before Pfaller’s cancer diagnosis. So Dr. Amonette’s conduct could have violated the

        Constitution only if the Guidelines themselves were inadequate. 4

               On this question, we must remember qualified immunity’s purpose: it “gives

        government officials breathing room to make reasonable but mistaken judgments about

        open legal questions.” Ashcroft, 563 U.S. at 743. And here, there was—and remains—an

        open question as to what kind of treatment protocol for administering direct-acting

        antivirals is constitutionally sufficient in a prison system.

               Dr. Amonette, for his part, created a system of prioritization where the sickest

        inmates received treatment first. Those that did not qualify for treatment nonetheless

        received continuous monitoring. At the time, the medical community and the Federal

        Bureau of Prisons agreed. They recognized that while immediate treatment of all hepatitis

        C patients was recommended, prioritization was reasonable where resources were limited.

               The district court, of course, found there was a genuine issue of material fact as to

        whether the Department’s resources were actually limited. The limitation at issue here was

        the number of providers at the VCU clinic who could provide treatment to inmates. Dr.

        Amonette relied on VCU’s specialty providers because he believed it was not “clinically



               4
                To be sure, we do not hold that an official must have personally interacted with a
        prisoner to have violated the Eighth Amendment. In fact, we have expressly rejected that
        view in a case involving Dr. Amonette himself. See Gordon, 937 F.3d at 362 (“Put simply,
        Amonette may not escape liability by claiming that he did not know the identities of the
        inmates who would suffer under his policies.”). But the attenuation between Dr.
        Amonette’s conduct and the risk here is relevant to why we find this case more similar to
        Taylor than Thorpe and therefore why it is necessary to delve into the clearly established
        law analysis.


                                                      30
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022    Pg: 31 of 52




        appropriate” to have the Department’s own primary care providers prescribe the new

        direct-acting antivirals “without specialty input.” J.A. 117.

               Plaintiff’s expert, however, stated that the Department’s providers could have felt

        comfortable treating inmates with direct-acting antivirals. Even assuming that is true, we

        find it notable that this dispute over resources arises directly from the novelty of the drug

        and the open question of how to appropriately prescribe it. Under these facts, we decline

        to hold that Dr. Amonette was clearly on notice that he should have ordered the

        Department’s primary care providers to prescribe this novel treatment rather than referring

        patients to specialists for treatment.

               Meanwhile, various Courts of Appeals opinions have cut different ways regarding

        whether similar treatment guidelines pass constitutional muster or violate clearly

        established law. Compare Atkins v. Parker, 972 F.3d 734, 739–40 (6th Cir. 2020) (holding

        that prison medical director was not deliberately indifferent for failing to provide direct-

        acting antivirals to all inmates), Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263, 1277

        (11th Cir. 2020) (same), and Bernier v. Allen, 38 F.4th 1145, 1157 (D.C. Cir. 2022)

        (finding there was no clearly established right in 2015 that inmate should immediately

        receive new antiviral treatment), with Abu-Jamal v. Kerestes, 779 F. App’x 893, 900 (3d

        Cir. 2019) (holding that denying direct-acting antivirals to inmate could constitute an

        Eighth Amendment violation).

               This varying case law shows the inherent gray area that Dr. Amonette was operating

        in. And “qualified immunity protects public officials from bad guesses in gray areas.”

        Durham v. Horner, 690 F.3d 183, 190 (4th Cir. 2012) (citation and internal quotation marks


                                                     31
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 32 of 52




        omitted); see also Taylor, 575 U.S. at 825 (“We do not require a case directly on point, but

        existing precedent must have placed the statutory or constitutional question beyond

        debate.” (quoting Ashcroft, 563 U.S. at 741)). Tasked with designing a treatment regimen

        for a novel drug, Dr. Amonette wasn’t given notice by our case law that his ultimate

        choice—a system that prioritized treatment with direct-acting antivirals for the sickest

        patients while offering monitoring for others—was (as we have assumed) deficient. And

        the record, as the district court interpreted it, doesn’t sufficiently show that Dr. Amonette

        knew that the Guidelines, while wanting, violated the Eighth Amendment. “In short, even

        if the [Guidelines] contained the shortcomings that [Plaintiff] allege[d], no precedent on

        the books in [2015] would have made clear to [Dr. Amonette] that [he was] [designing] a

        system that violated the Constitution.” Taylor, 575 U.S. at 827.

               That, of course, doesn’t mean that the novelty of a treatment regimen will always

        immunize an official’s bad guess. There are certainly situations where the risk of medical

        harm is obvious and a right to a specific treatment was clearly established. See Hope, 536

        at 741 (“[O]fficials can still be on notice that their conduct violates established law even in

        novel factual circumstances.”). But we can’t say that’s the case here. A prisoner’s

        purported right not to be subjected to a treatment regimen that prioritized antiviral

        treatment to prisoners with the most advanced levels of fibrosis was not clearly established

        when Dr. Amonette designed the Guidelines in 2015.

                                                     III.

               The final question posed in this appeal is whether Dr. Wang is entitled to sovereign

        immunity on Pfaller’s medical-malpractice claim. On appeal, Dr. Wang claims that he is


                                                      32
USCA4 Appeal: 21-1555      Doc: 84           Filed: 12/15/2022    Pg: 33 of 52




        entitled to summary judgment on Plaintiff’s medical-malpractice claim because, as a

        Virginia state employee, he is shielded by derivative sovereign immunity. We agree.

               In Virginia, to determine whether derivative sovereign immunity applies to a state

        employee, a court must “focus on four, non-exclusive factors.” Patterson v. City of

        Danville, 875 S.E.2d 65, 70 (Va. 2022). These factors are (1) “the function th[e] employee

        was performing”; (2) “the extent of the state’s interest and involvement in that function”;

        (3) “[w]hether the act performed involves the use of judgment and discretion”; and (4) “the

        degree of control and direction exercised by the state over the employee.” James v. Jane,

        282 S.E.2d 864, 869 (Va. 1980). “Because this multi-factor test is broadly worded and

        capable of disparate applications,” courts should conduct a “fine-grained analysis that

        looks to prior applications involving fact patterns that most closely parallel the case before

        [them].” Patterson, 875 S.E.2d at 70 (citation and internal quotation marks omitted). And

        here, we are aided by a recent Supreme Court of Virginia decision that involves another

        medical-malpractice claim brought against none other than Dr. Wang himself. That

        decision, Patterson v. City of Danville, which arrived while this appeal was pending,

        largely controls the outcome here.

               The first two factors—the nature of the function performed by the employee and the

        extent of the Government’s interest and involvement in that function—are usually

        considered together. See, e.g., Lohr v. Larsen, 431 S.E.2d 642, 644 (Va. 1993). In general,

        “if the function that a government employee was negligently performing was essential to a

        governmental objective and the government had a great interest and involvement in that

        function, those factors would weigh in favor of the employee’s claim of sovereign


                                                     33
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 34 of 52




        immunity.” Id. In contrast, “if that function has only a marginal influence upon a

        governmental objective, and the government’s interest and involvement in that function

        are ‘slight,’” sovereign immunity is disfavored. Id. (quoting James, 282 S.E.2d at 870).

               The district court found that both factors weighed against sovereign immunity in the

        present case. Specifically, the court noted that while Virginia “undoubtedly has an

        important interest [in] the provision of medical care to inmates, . . . the state’s ‘paramount’

        interest at [the prison] is incarceration.” Pfaller, 2021 WL 1776189, at *12. Based on its

        reading of Virginia case law, the court concluded that “if the state’s paramount interest is

        not the provision of medical care, these factors weigh against sovereign immunity.” Id.

               That reading was squarely rejected by the Supreme Court of Virginia’s subsequent

        decision in Patterson. In that case, the court considered whether derivative sovereign

        immunity extended to Dr. Wang as an employee at another, minimum-security facility.

        Patterson, 875 S.E.2d at 67. The court noted that Dr. Wang’s function—providing medical

        care to incarcerated patients—“was not simply a benevolent act of governmental grace.”

        Id. at 72. Rather, the state “had a constitutional and statutory duty to provide medical care

        to incarcerated patients” through physicians like Dr. Wang. Id. “In such circumstances, the

        governmental ‘interest and involvement’ is at its apogee.” Id. (citation omitted). So, the

        court concluded that “[t]here can be little doubt” that the first two factors of the test favored

        sovereign immunity. Id.

               This case fares no different. Dr. Wang’s function at Pfaller’s prison was to provide

        medical care to incarcerated patients, just as it was in Patterson. Under federal and state

        law, Virginia is required to provide such care. See Va. Code Ann. § 53.1-32(A); Williams


                                                       34
USCA4 Appeal: 21-1555       Doc: 84           Filed: 12/15/2022   Pg: 35 of 52




        v. Commonwealth, 810 S.E.2d 885, 888 (Va. 2017). In those circumstances, the state’s

        interest and involvement in that function “is at its apogee.” Patterson, 875 S.E.2d at 72.

        The district court erred by discounting that interest and focusing too heavily on the state’s

        “paramount” interest in incarceration. Under Patterson, the first two factors clearly weigh

        in favor of finding sovereign immunity.

               The third factor—whether the act performed involves the use of judgment and

        discretion—is a closer call. If the challenged act involves “broad discretion,” that tends to

        “weigh heavily in favor of a government employee’s claim of immunity.” Lohr, 431 S.E.2d

        at 645. Conversely, if the employee is merely “performing a ministerial act,” they will

        likely be liable in negligence. Id.

               The district court found this factor weighed against sovereign immunity because

        “Wang’s discretion was severely curtailed by the [Department] Guidelines.” Pfaller, 2021

        WL 1776189, at *13. Specifically, it noted the Department “prescribed the course of

        monitoring and treatment for inmates with Hepatitis C” via the Guidelines, “and Wang’s

        role was to follow that prescription.” Id. So, it concluded that Dr. Wang was performing a

        primarily ministerial act, which is not shielded by sovereign immunity.

               This analysis undercounts Dr. Wang’s discretion. Although his discretion was

        constrained by the Guidelines, it was not eliminated. Even if patients like Pfaller did not

        meet the APRI and FIB-4 cutoffs, Dr. Wang could still request a referral if he concluded

        that those patients were displaying other symptoms “suggestive of advanced liver disease.”

        J.A. 240. And as the district court recognized, in certain “emergency circumstances” Dr.

        Wang could circumvent the Guidelines criteria entirely. Pfaller, 2021 WL 1776189, at *13.


                                                      35
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022     Pg: 36 of 52




        Decisions like these necessarily involve “the use of judgment and discretion.” Lohr, 431

        S.E.2d at 645; see also Pike v. Hagaman, 787 S.E.2d 89, 93 (Va. 2016) (nurse “was

        exercising discretion in caring for” plaintiff even if discretion was cabined by doctor’s

        orders); cf. Patterson, 875 S.E.2d at 72 (noting that the Supreme Court of Virginia’s “cases

        uniformly emphasize the highly discretionary character of professional medical care”).

        Thus, while this factor tends to weigh against immunity, the district court overstated by

        how much.

               That leaves the fourth factor: the degree of government control over the employee.

        In general, “[a] high level of control weighs in favor of immunity; a low level of such

        control weighs against immunity.” Lohr, 431 S.E.2d at 646. At first glance, this fourth

        factor (government control) appears to be at odds with the third factor (employee

        discretion). However, the Supreme Court of Virginia has clarified that government control

        has “diminished relevance . . . in the context of a medical professional.” Patterson, 875

        S.E.2d at 71. After all, “when a government employee is specially trained to make

        discretionary decisions”—like a medical professional is—“the government’s control must

        necessarily be limited in order to make maximum use of the employee’s special training

        and subsequent experience.” Lohr, 431 S.E.2d at 646. Therefore, when examining

        government control of state physicians, we are less concerned with the government’s

        control of the disputed action at issue (which necessarily involves the use of medical

        judgment), and more concerned with the government’s control of the physician’s work

        environment in general. See id. (examining whether the clinic controlled the patients seen

        by the provider, the equipment he used, and the procedures he could perform).


                                                    36
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 37 of 52




               For example, in Patterson, the Supreme Court of Virginia found this factor weighed

        in favor of sovereign immunity because the evidence showed, among other things, that Dr.

        Wang (1) “had no control over the patients that he was obligated to treat”; (2) was required

        to use “City-owned medical equipment and supplies”; (3) “did not possess or control any

        of the medical records of his patients”; (4) “was governed by medical policies and

        procedures promulgated by the Virginia Board of Corrections”; and (5) was subject to

        supervision by the prison director. Patterson, 875 S.E.2d at 73.

               In the instant case, the district court concluded that this factor weighed in favor of

        sovereign immunity for many of the same reasons: (1) Dr. Wang “cannot choose his own

        patients or refuse to see certain patients”; (2) “[a]ll the equipment he uses is provided by”

        the Department; and (3) he was required to follow the Department’s Guidelines when

        treating hepatitis C patients. Pfaller, 2021 WL 1776189, at *14. Given the similarities of

        these facts to those that the Supreme Court of Virginia found determinative in Patterson,

        we agree with the district court that this factor favors sovereign immunity.

               Overall, three of the four factors strongly weigh in favor of sovereign immunity,

        and one only moderately weighs against it. Therefore, we conclude that the district court

        erred by rejecting Dr. Wang’s sovereign-immunity defense.

                                                    IV.

               For the foregoing reasons, we affirm the district court’s denial of qualified immunity

        to Dr. Wang on the Eighth Amendment claim. But we must reverse the denial of qualified

        immunity to Dr. Amonette. Additionally, we reverse the denial of sovereign immunity to




                                                     37
USCA4 Appeal: 21-1555        Doc: 84     Filed: 12/15/2022    Pg: 38 of 52




        Dr. Wang on the medical-malpractice claim. We remand for further proceedings consistent

        with this opinion.


                                                                         AFFIRMED IN PART,
                                                                         REVERSED IN PART,
                                                                           AND REMANDED




                                                  38
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 39 of 52




        WILKINSON, Circuit Judge, concurring in part and dissenting in part:

               The plaintiff’s Eighth Amendment claim against Dr. Wang fails as a matter of law.

        The undisputed facts show that Dr. Wang was not deliberately indifferent to Pfaller’s

        serious medical needs. Pfaller proffered no evidence that Dr. Wang “had actual

        knowledge” that not ordering fibroscan testing when Pfaller’s FIB-4 scores were 1.46 and

        1.48 created “an excessive risk” to his health. Danser v. Stansberry, 772 F.3d 340, 347 (4th

        Cir. 2014). Nor was the risk “so obvious” that Dr. Wang must have known of it. Rish v.

        Johnson, 131 F.3d 1092, 1099 (4th Cir. 1997). Rather, all the evidence suggests that Dr.

        Wang acted in good faith and was, at worst, negligent. Because there is no evidence to the

        contrary, the “undisputed facts demonstrate” no violation of Pfaller’s constitutional rights.

        Winfield v. Bass, 106 F.3d 525, 533 (4th Cir. 1997) (en banc).

               The Supreme Court has clearly instructed that Eighth Amendment deliberate-

        indifference claims are the narrow exception to the general rule that federal courts should

        not second-guess the medical judgments of doctors in state prisons. The Court has stated

        in no uncertain terms that “an inadvertent failure to provide adequate medical care” or a

        physician’s “negligent” diagnosis or treatment does not violate the Eighth Amendment.

        Estelle v. Gamble, 429 U.S. 97, 105–06 (1976). The majority contravenes Estelle and

        collapses the distinction between deliberate indifference and negligence. In so doing, it

        further thrusts the federal courts into the minutiae of state prison administration to the

        detriment of the Constitution’s reservation of powers to the states and sound state

        policymaking.



                                                     39
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 40 of 52




               When deliberate indifference bleeds into negligence, the losers will ultimately be

        inmates themselves. Inmates deserve decent medical care. Yet prison practice is not a

        desirable option for many physicians. Many doctors prefer to treat patients who have not

        been convicted of serious crimes. It would seem elemental that law should counter, not

        contribute to, these disincentives. Yet while doctors outside prison gates enjoy robust

        protections against negligent medical-malpractice suits, those treating the incarcerated

        face, as here, Eighth Amendment negligence claims in contravention of the deliberate-

        indifference standard. Virginia law, as the panel unanimously concludes, would not permit

        this suit to proceed. See Patterson v. City of Danville, 875 S.E.2d 65 (Va. 2022). Yet

        Virginia’s red light is superseded by the majority’s green.

               Privileging prisoner suits in this manner will chase more willing or altruistic doctors

        away. It is sad indeed that Pfaller died. It would also be sad, and very wrong, if we were to

        lay his death at this doctor’s door. Diluting the deliberate-indifference standard, and

        running roughshod over Virginia law, not only fractures our federal system. It will consign

        inmates over time to ever more substandard medical care.

                                                      I.

               We must journey to the headwaters of prisoner Eighth Amendment medical-care

        claims in order to appreciate how undesirably far from the Supreme Court’s teachings we

        have come. See Estelle v. Gamble, 429 U.S. 97 (1976). The language of limitation flows

        throughout the Estelle opinion. Estelle concluded that “deliberate indifference to serious

        medical needs of prisoners constitutes the unnecessary and wanton infliction of pain

        proscribed by the Eighth Amendment.” 429 U.S. at 104 (quotation marks and citation

                                                     40
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022     Pg: 41 of 52




        omitted). But this does not mean “that every claim by a prisoner that he has not received

        adequate medical treatment states a violation of the Eighth Amendment.” Id. at 105. Rather,

        “an inadvertent failure to provide adequate medical care cannot be said to constitute an

        unnecessary and wanton infliction of pain or to be repugnant to the conscience of

        mankind.” Id. at 105–06 (quotation marks omitted). So, “a complaint that a physician has

        been negligent in diagnosing or treating a medical condition does not state a valid claim of

        medical mistreatment under the Eighth Amendment.” Id. at 106. “Medical malpractice” is

        not a “constitutional violation.” Id.

               The facts of Estelle are instructive. “Even applying the[] liberal standards”

        applicable to pro se complaints, the Court held that the plaintiff failed to state an Eighth

        Amendment claim against his treating physician. Id. at 107. The plaintiff’s doctors had

        diagnosed his injury and prescribed medication, but the plaintiff complained that he should

        have received additional diagnostic testing and treatment. Id. The Court disagreed, noting

        that “the question whether an X-ray or additional diagnostic techniques or forms of

        treatment is indicated is a classic example of a matter for medical judgment.” Id. The

        “medical decision not to order an X-ray, or like measures, does not represent cruel and

        unusual punishment” and is “[a]t most . . . medical malpractice.” Id. The Court held that

        the plaintiff’s complaint against his doctor did not survive a motion to dismiss, id. at 108—

        a conclusion that applies with special force here given that Pfaller needed to meet an even

        higher burden at summary judgment, see infra Part II. Thus, Estelle created the Eighth

        Amendment deliberate-indifference claim but, from the very beginning, limited such



                                                     41
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 42 of 52




        claims to conduct that is far more egregious than mere negligence and indeed far more

        egregious than anything that took place in this case.

               Estelle controls this decision.

                                                     II.

               Our circuit has tried to give effect to Estelle and its progeny by establishing a “very

        high standard” that deliberate-indifference plaintiffs must meet to survive a defendant’s

        motion for summary judgment. Danser, 772 F.3d at 347 (quoting Grayson v. Peed, 195

        F.3d 692, 695 (4th Cir. 1999)). The majority today ignores that standard, strays from Estelle

        and our caselaw, and collapses the distinction between deliberate indifference and

        negligence. In truth, the undisputed facts refute the suggestion that Dr. Wang was

        deliberately indifferent to Pfaller’s medical needs.

                                                     A.

               Let’s give Estelle its due. To establish deliberate indifference, a plaintiff must

        “show[] that the prison official ‘kn[ew] of and disregard[ed] an excessive risk to inmate

        health or safety.’” Danser, 772 F.3d at 347 (quoting Farmer v. Brennan, 511 U.S. 825, 837

        (1994)). This is a “very high standard,” Grayson, 195 F.3d at 695, “which requires that a

        plaintiff introduce evidence suggesting that the prison official had actual knowledge of an

        excessive risk” to the plaintiff’s health or safety, Danser, 772 F.3d at 347 (emphasis

        added). The official “must both be aware of facts from which the inference could be drawn

        that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

        (quotation marks omitted). Crucially, a plaintiff’s “unsupported speculation” that the

        defendant was aware of the risk “is insufficient to create a disputed issue of material fact

                                                     42
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 43 of 52




        for purposes of summary judgment.” Id. at 348 n.10; see Elliott v. Leavitt, 99 F.3d 640,

        644 (4th Cir. 1996).

               Rather, a plaintiff can show actual knowledge in either of two ways: The plaintiff

        can produce “direct evidence supporting a conclusion that the prison officials actually

        knew” of a risk of harm—for instance, “deposition testimony or affidavit[s].” Rish, 131

        F.3d at 1099. Short of such direct evidence, the plaintiff can demonstrate knowledge

        through “circumstantial evidence” by showing that the “risk was so obvious that it can be

        inferred that the prison officials knew of it.” Id. (citing Farmer, 511 U.S. at 842); see Brice

        v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (noting that the risk must be “so

        obvious . . . that the [officer] did know of it because he could not have failed to know of

        it.”). If the plaintiff cannot make at least one of these showings, his deliberate-indifference

        claim fails as a matter of law. See Rish, 131 F.3d at 1100–01; Danser, 772 F.3d at 348–49.

                                                      B.

               The undisputed facts here negate any possibility of deliberate indifference and

        instead show Dr. Wang’s good faith. The plaintiff failed to produce even an iota of

        evidence that Dr. Wang was deliberately indifferent to Pfaller’s serious medical needs. He

        produced no direct evidence that Dr. Wang had actual knowledge of an excessive risk to

        his health. Nor was the risk so obvious that Dr. Wang must have known of it. All Pfaller

        can muster is “unsupported speculation” that Dr. Wang was aware of the risk, which “is

        insufficient to create a disputed issue of material fact for purposes of summary judgment.”

        Danser, 772 F.3d at 348 n.10.



                                                      43
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 44 of 52




               Pfaller first alleges that Dr. Wang was deliberately indifferent in failing to order a

        fibroscan when Pfaller’s FIB-4 scores were 1.48 in October 2015 and 1.46 in July 2017.

        See J.A. 1954–57; Br. of Appellee at 10–11. He argues that Dr. Wang was deliberately

        indifferent because he ignored the VDOC guidelines recommending fibroscans for FIB-4

        scores greater than 1.45. Br. of Appellee at 10–11; see J.A. 1954–55. But the VDOC

        guidelines are not evidence that Dr. Wang knew the correct thresholds and ignored them:

        “[D]efendants’ mere access to information [is] insufficient to show on summary judgment

        that defendants actually used that information.” Danser, 772 F.3d at 348 n.10 (citing

        Othentec Ltd. v. Phelan, 526 F.3d 135, 142 (4th Cir. 2008)). Pfaller produced no evidence

        that Dr. Wang “had actual knowledge” that not ordering a fibroscan when Pfaller’s FIB-4

        scores were 1.48 and 1.46 would create an “excessive risk” to his health. Id. at 347.

               Nor was this risk “so obvious” that Dr. Wang must have known about it. Rish, 131

        F.3d at 1099. The lack of obvious risk here is apparent given the undisputed facts: Pfaller

        showed no symptoms of liver decompensation when these FIB-4 scores were calculated.

        See J.A. 1713–14. Dr. Wang was a family medicine doctor, not a specialist in HCV. Id. at

        1496–97. And the actual VDOC FIB-4 cutoff (1.45) was very close to and easily confused

        with what Dr. Wang believed to be the cutoff (1.5), and a different VDOC HCV policy

        used 1.5 as its cutoff. See id. at 1954–55. This is scarcely the sort of mistake that was so

        obvious that Dr. Wang must have been aware of it.

               Pfaller also argues that Dr. Wang exhibited deliberate indifference between May

        and July 2018, when he ordered a fibroscan but did not immediately follow up. Br. of

        Appellee at 10–11. But Pfaller has introduced no evidence that in so doing, Dr. Wang

                                                     44
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 45 of 52




        “knew of and disregarded an excessive risk” to Pfaller’s health. Danser, 772 F.3d at 347

        (quotation marks omitted and alterations adopted).

               The following facts are undisputed: Dr. Wang calculated Pfaller’s FIB-4 score to be

        2.18 on May 9, 2018 and ordered a fibroscan less than a week later, on May 14. J.A. 1958.

        There was no way for Dr. Wang to conduct a fibroscan himself; he had to request that a

        third party, VCU, schedule Pfaller for a fibroscan. Id. Dr. Wang saw Pfaller twice in June

        for symptoms of liver disease and prescribed him seven different medications to relieve

        those symptoms. Id. at 1958–59. At this time, Dr. Wang knew that Pfaller was already “on

        the list to be scheduled for a Fibroscan at VCU.” Id. at 1958. When Pfaller appeared in Dr.

        Wang’s clinic on July 11, 2018 “with complaints of fullness in his abdomen,” Dr. Wang

        followed up with VCU, ordering a fibroscan “asap.” Id. at 1959.

               As a matter of law, these undisputed facts do not establish deliberate indifference.

        There is no evidence that Dr. Wang actually knew that his course of action—continuing to

        treat Pfaller with medication while waiting for VCU to complete his request for a

        fibroscan—created an excessive risk to Pfaller’s health. Nor was this risk so obvious that

        Dr. Wang must have been aware of it: There is surely some reasonable period that a doctor

        might wait after ordering testing from a third party. That decision, like the question whether

        to order “additional diagnostic techniques” in the first place, “is a classic example of a

        matter for medical judgment.” Estelle, 429 U.S. at 107. Treating Pfaller with medication

        while waiting a month or two for VCU to conduct a fibroscan was a “medical judgment”

        that “does not represent cruel and unusual punishment.” Id.



                                                     45
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022     Pg: 46 of 52




                                                    C.

               Even assuming, purely arguendo, that Dr. Wang had actual knowledge of a

        substantial risk to Pfaller’s health, no case can be made that Dr. Wang deliberately

        disregarded that risk. See Estelle, 429 U.S. at 104; Danser, 772 F.3d at 347. There is not a

        single shred of evidence that Dr. Wang had any animus or other motive to deliberately

        ignore Pfaller’s medical needs. Why would he? Did he possess some malevolent

        temperament? Did he bear some grudge against Pfaller? The majority does not and cannot

        suggest any such thing. Given the dearth of evidence of deliberateness in the record, no

        reasonable person could conclude that this element of the deliberate-indifference standard

        was met.

               Far from deliberately ignoring Pfaller’s needs, the undisputed facts show that Dr.

        Wang tried to treat Pfaller’s HCV and made, at worst, honest mistakes about the FIB-4

        threshold for fibroscan testing. Dr. Wang did not order a fibroscan when Pfaller’s FIB-4

        scores were below what he believed to be the threshold, but he did order one as soon as

        Pfaller received a score above that value. See J.A. 1958. Once again, when Pfaller presented

        with symptoms of liver disease in June 2018, Dr. Wang prescribed him seven different

        types of medication. Id. at 1958–59. And when VCU had not scheduled Pfaller’s fibroscan

        after two months, Dr. Wang demanded that he receive the test “asap.” Id. at 1959. A

        deliberately indifferent doctor would not have done any of this.

               The majority repeatedly concedes that Dr. Wang provided Pfaller with medical care

        for his HCV but contends that this fact is irrelevant to whether he was deliberately

        indifferent. See Maj. Op. at 23–24. The majority’s position raises the unknowable question

                                                    46
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 47 of 52




        of how much medical care is enough and abandons this whole area of law to indeterminacy.

        Often the best medical care lies in monitoring and observation, not in disturbing patient

        stasis. But given the majority’s rule, physicians will be tempted to overprescribe and

        overtest to avoid Eighth Amendment claims—the easiest path for minimizing liability. The

        majority ultimately substitutes judicial judgment for medical judgment. But our chambers

        are not a doctor’s office. We cannot don our white coats and apply our own preferred

        diagnostic and treatment regimens in place of physicians’ medical judgment. By forsaking

        Estelle’s high standard for deliberate-indifference claims, the majority encourages courts

        to venture into medical judgments that we are woefully unqualified to make.

               Indeed, the majority’s opinion reads like a routine negligence case and of course, in

        such a case, the inferences at the summary-judgment stage belong to the non-moving party.

        What the majority neglects, however, is the fact that the value of any immunity and

        heightened standard of proof lies in resolving claims at an earlier rather than later stage of

        litigation. This whole dimension of the problem is ignored by my good colleagues. In

        addition to being wrong on the outcome, the majority is wrong on the process. By

        embracing routine full-dress litigation even in the face of so many undisputed material

        facts, it has doubled down on the difficulties of its position and further undermined the

        value that the deliberate-indifference standard was intended to have.

                                                     III.

                                                     A.

               When federal courts gratuitously interfere with state prison administration, we

        damage the Constitution’s differentiation between the enumerated powers of the federal

                                                     47
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 48 of 52




        government and the residual powers of the states. It is true that Article I, section 8 is a great

        charter of federal enumerated power, including the national economic engine that is the

        Commerce Clause. See U.S. Const., art. I, § 8. But at the same time, the “powers not

        delegated to the United States by the Constitution, nor prohibited by it to the States, are

        reserved to the States respectively, or to the people.” U.S. Const. amend. X. These residual

        powers must include something of meaning if our system of dual sovereignty is to be

        preserved and the states not relegated to the position of lesser sovereigns or inferior

        partners. As Justice Iredell noted long ago, “[e]ach State in the Union is sovereign as to all

        the powers reserved. . . . [T]he United States have no claim to any authority but such as the

        States have surrendered to them.” Chisholm v. Georgia, 2 U.S. (2 Dall.) 419, 435 (1793).

               The often salutary growth of federal power since must not obscure the democratic

        virtues that state decision-making still retains. If the residual power of the states is to mean

        anything, it would seem to preserve a good amount of state autonomy over state institutions

        like schools and prisons. The administration of schools, for example, implicates highly

        local, policy-driven judgments about how the state “provides for the education of its

        children”—“an area in which [the Court] has traditionally deferred to state legislatures.”

        San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 40 (1973). State prisons and their

        medical facilities implicate the same basic local policy concerns. “[C]ourts are ill equipped

        to deal with . . . problems of prison administration,” which “require expertise,

        comprehensive planning, and the commitment of resources.” Procunier v. Martinez, 416

        U.S. 396, 405 (1974). For this reason, “[t]raditionally, federal courts have adopted a broad

        hands-off attitude toward problems of prison administration.” Id. at 404. Operating prisons

                                                       48
USCA4 Appeal: 21-1555       Doc: 84         Filed: 12/15/2022      Pg: 49 of 52




        and providing medical care to inmates are among the residual powers most clearly reserved

        to the states. The majority’s granular intrusion is, yet once again, exactly what Estelle v.

        Gamble sought to avoid.

               Those who control the levers of federal power—be they legislators or judges—risk

        arrogating to themselves powers that our Constitution never meant them to have. I am

        disappointed that my esteemed colleagues in the majority have joined the company of

        federal overlords who view the states as little more than junior varsity sovereigns.

                                                      B.

               This case is a perfect example of how a federal court can undermine a state’s policy

        decisions by allowing a suit for a constitutional violation to go forward where no such

        violation exists. The plaintiff in this case brought, in addition to his federal deliberate-

        indifference claim, a state medical-malpractice claim based on Dr. Wang’s alleged

        negligence in treating Pfaller’s HCV. J.A. 80–81. All members of this panel rightly agree

        that in light of the Virginia Supreme Court’s decision in Patterson v. City of Danville, 875

        S.E.2d 65 (Va. 2022), Pfaller’s malpractice claim is barred by state sovereign immunity. I

        readily join in the majority’s fine opinion on this point. See Maj. Op. Part III.

               Patterson is important because it demonstrates how Virginia conceives of its own

        interest in determining how to provide medical care to its prisoners. Virginia applies a four-

        factor test to determine whether a government employee is protected by sovereign

        immunity. Id. at 70. These factors are “(i) the nature of the function performed by the

        employee; (ii) the extent of the [state’s] interest and involvement in the function; (iii) the

        degree of control and direction exercised by the [government employer] over the employee;

                                                     49
USCA4 Appeal: 21-1555      Doc: 84         Filed: 12/15/2022      Pg: 50 of 52




        and (iv) whether the act complained of involved the use of judgment and discretion.” Id.

        (quotation marks omitted). Crucially, the Patterson Court held that the state’s

        “governmental interest and involvement” in “provid[ing] medical care to incarcerated

        patients . . . is at its apogee.” Id. at 72 (quotation marks omitted). Given this fact, along

        with the discretionary nature of medical care and the degree of governmental control over

        the doctor, the Court held that the medical-malpractice suit was barred by state sovereign

        immunity. Id. at 73.

               The Virginia Supreme Court has thus determined that medical-malpractice suits

        alleging a doctor’s negligence implicate the state’s weighty interest in providing medical

        care to prisoners and are therefore barred by sovereign immunity. One might disagree with

        Virginia’s invocation of sovereign immunity in these circumstances, but mere

        disagreement with a state policy does not license a federal court to cavalierly supersede it

        in the name of enforcing a federal right.

               That is precisely what the majority does today. In one breath, the majority rejects

        Pfaller’s state medical-negligence claim on the basis of sovereign immunity. With the next,

        the majority allows a federal claim predicated only on negligent acts to proceed in the guise

        of a deliberate-indifference claim. The majority effectively supersedes the state’s judgment

        that sovereign immunity ought to bar medical-negligence suits. It accomplishes the precise

        end that the state sought to avoid: subjecting state prison doctors to suit for what are

        essentially negligence allegations. This case, like all too many others, is a classic example

        of how federal constitutional activism has wrested from the states control over their own

        institutions.

                                                     50
USCA4 Appeal: 21-1555      Doc: 84          Filed: 12/15/2022     Pg: 51 of 52




               The consequences will be severe. Virginia’s interest in claiming sovereign

        immunity from medical-malpractice suits is grounded in legitimate concerns about its

        prison doctors being inundated with such claims. The majority invites a big increase in

        lawsuits that threaten to lodge in federal judges the power to second-guess state prison

        doctors’ exercise of “medical judgment.” Estelle, 429 U.S. at 107. Under the majority’s

        rule, a plaintiff offering nothing more than mere speculation that a doctor was deliberately

        indifferent can overcome the doctor’s immunity and force him to stand trial.

               It does not take an economist to predict what will happen when a state’s prison

        doctors are hauled into federal court for any perceived deficiency in medical care and

        branded with the stigma of deliberate indifference for honest mistakes: Good doctors will

        be strongly discouraged from providing their services in state prisons. Thus, unwarranted

        federal interference with state prisons works not only to the detriment of our federal system,

        but to the well-being of prisoners themselves.

                                                     IV.

               The moral of this case is simple. In the words of the great Scottish poet Robert

        Burns, “The best-laid schemes o’ Mice an’ Men gang aft agley.” Robert Burns, To a Mouse

        (1785). The Supreme Court, with the best of intentions, sought to crack the door a little bit

        to a limited category of prisoner medical-mistreatment claims where the high standard of

        deliberate indifference was met. But those best intentions have gone badly awry. Over time,




                                                     51
USCA4 Appeal: 21-1555       Doc: 84          Filed: 12/15/2022      Pg: 52 of 52




        what the Supreme Court intended as a small crack of the door has been flung wide by the

        lower federal courts. This case and Estelle v. Gamble bear scant resemblance.

               Not only that. The “best-laid” plans of the majority will “gang aft agley” as well, as

        its admirable desire for adequate medical care for inmates will likely occasion just the

        opposite.

               This did not need to be. That the majority bumps so squarely against both

        constitutional law and the law of unintended consequences should have given it pause. I

        do concur in Parts II.C and III of its opinion. I respectfully dissent in part and would reverse

        the judgment below in its entirety and remand with instructions to dismiss the complaint.




                                                      52